department of the treasury internal_revenue_service te_ge eo examinations commerce street mc4920dal dallas tx tax_exempt_and_government_entities_division release number release date ge ee date may taxpayer_identification_number person to contact employee identification contact telephone number in reply refer to te_ge review staff ‘ last date for filing a petition with the tax_court aug-8 certified mail - return receipt requested dear this is a final adverse determination_letter as to your exempt status under sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective september 20xx our adverse determination was made for the following reasons contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending june 20xx and for all years thereafter organizations described in sec_501 and exempt under sec_501 must be both organized and operated exclusively for exempt purposes you have failed to demonstrate that you are operated exclusively for exempt purposes within the meaning of sec_501 because you have ceased all operations if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed before the day after the date this determination was mailed to you if you wish to seek review of our determination please contact the clerk of the respective processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code court for rules and the appropriate forms regarding filing petitions for declaratory_judgment by referring to the enclosed publication please note that the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the services of a lawyer you may write to the courts at the following addresses united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights we can offer help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your tax problem with the irs if you qualify for assistance which is always free we will do everything possible to help you visit taxpayer_advocate its gov or call if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours fv farah maria hooke director eo examinations enclosures publication department of the treasury internal_revenue_service y irs tax exempt and government entities exempt_organizations examinations certified mail return receipt requested date july taxpayer_identification_number form tax_year s ended june person to contact id number employee id contact numbers telephone fax a manager's name id number employee id manager's contact number response due_date date why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code lf we don't hear from you lf you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your jegal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status lf you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years dear letter rev catalog number 34809f what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this fetter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate letter rev catalog number 34809f for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely mapaapole ma hooke director eo camnnatons enclosures report of examination form_6018 publication publication letter rev catalog number 34809f schedule number or exhibit form 886-a fev date explanations of items name of taxpayer year period ended june 20xx tax identification_number issues whether continues to qualify for exemption as an organization described in the internal_revenue_code sec_501 because of no operation or activity facts was incorporated under the state of on october 19xx article ill purpose states the corporation is organized to purchase construct and thereafter to own maintain and operate facilities to minister to the physical emotional and spiritual requirements of ill senile aged and infirm persons’ amended articles of incorporation was filed september 19xx with secretary of state office the form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code was signed on june 19xx the purpose stated in the application is to provide a bed nursing home serving the elderly with services to include physical therapy pharmacy and social services activities also include operating a o-bed retirement apartments near the nursing home under hud project for the elderly revenue retirement apartment rents and rent supplements section hud housing act granted exemption under c and a on december 19xx per the application revenue was expected to be from supporter donations nursing home was the form_990 for tax_year ended june 20xx was selected for examination the form_990 states in part the organization leases a nursing home building and a related chapel to an unrelated company part viii statement of revenue reports gross_income in the following amounts contributions gifts and grants dollar_figure investment_income dollar_figure and gross rents dollar_figure expenses in the amount of -dollar_figure the organization was included in the consolidated independent audited financial statements for part of the form_990 reports total revenue less and subsidiaries provided a copy of a resolution of the board_of trustees of during the examination september 20xx per the resolution anonprofit charitable limited_liability_company of which provide documentation of the actual distribution of its assets during the examination the president ceo and executive vice president acknowledge in the initial interview that the organization ceased operations on september 20xx resolved to contribute their assets to is the sole member adopted did not answered yes to the question did the organization sell exchange in part iv of the form_990 dispose_of or transfer more than of its net assets the form_990 balance_sheet reports an end of the year balance of zero for land building and equipment the schedule n reports the land and buildings date of distribution as september 20xx the reported fair_market_value of assets distributed was dollar_figure to single member llc secretary of state certificate of organization and their former name was per amended certificate of restated articles their name changed to on september 20xx the same board_of directors including board officer ceo will govern was established december 20xx per schedule a part vi of entity has ceased operations and will be dissolved in the next months unaudited form 990-ez for the tax_year ended june 20xx states the catalog number 20810w form 886-a page_1 publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer year period ended june 20xx tax identification_number secretary of state website shows the organization was administratively dissolved with the state of on december 20xx for failure_to_file its annual registration since year 20xx law sec_501 exempts from federal_income_tax organizations which are organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office tax reg sec_1_501_c_3_-1 states that an organization may be exempt as an organization described in c if it is organized and operated exclusively for one or more of the following purposes religious charitable scientific testing for public safety literary educational or prevention of cruelty to children or animals tax reg sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section tax reg sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 revproc_90_27 1990_1_cb_514 date states that a ruling or determination_letter recognizing exemption may be revoked or modified by a notice to the taxpayer to whom the ruling or determination_letter originally was issued enactment of legislation or ratification of a tax_treaty a decision of the united_states supreme court issuance of temporary or final regulations or issuance of a revenue_ruling revenue_procedure or other statement published in the internal_revenue_bulletin the revocation or modification may be retroactive if the organization omitted or misstated a material fact operated in a manner materially different from that originally represented or in the case of organizations to which sec_503 applies engaged in a prohibited_transaction with the purpose of diverting corpus or income of the organization from tis exempt_purpose and such transaction involved a substantial part of the corpus or income of such organization where there is a material_change inconsistent with exemption in the character the purpose or the method of operation of an organization revocation or modification will ordinarily take effect as of the date of such material_change in cases where a ruling or determination_letter was issued in error or is no longer in accord with the holding of the service when sec_7805 relief is granted see sec_15 and of revenue_procedure retroactivity of the revocation or modification ordinarily will be limited to a date not earlier than that on which the original ruling or determination_letter is modified or revoked revrul_58_617 1958_2_cb_260 date rulings and determinations letters granting exemption from federal_income_tax to an organization described in sec_501 of the internal revenue department of the treasury-internal revenue service catalog number 20810w form 886-a publish no irs gov page schedule number or exhibit form 886-a ‘eaiv sapiisly explanations of items name of taxpayer tax identification_number year period ended june 20xx code of to which contributions are deductible by donors in computing their taxable_income in the manner and to the extent provided by sec_170 of the code are effective only so long as there are no material changes in the character of the organization the purposes for which it was organized or its methods of operation the district_director of the internal revenue for the district in which the organization is located must be advised immediately of any such changes in order that a determination may be made as to the effect the changes may have upon the exempt status of the organization see generally sec_1_501_a_-1 and sec_1_6033-1 of the income_tax regulations failure to comply with this requirement may result in serious consequences to the organization for the reason that the ruling or determination_letter holding the organization exempt may be revoked retroactively to the date of the changes affecting its exempt status depending upon the circumstances involved and subject_to the limitations on retroactivity of revocation found in sec_503 of the code taxpayer’s position unknown at this time government’s position and conclusion the service position is that the organization has been inactive since september 20xx operations have ceased for this entity as such exemption status under sec_501 the effective date of revocation will be july 20xx fails to meet the operational requirements to continue its if you agree to this conclusion please sign the attached forms if you disagree please submit a written_statement of your position with supporting law a form 886-a of the treasury-internal revenue service publish no irs gov department catalog number 20810w - page_
